 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 5
       BAO XUYEN LE, as Personal
 6     Representative of the Estate of Tommy Le;
       HOAI “SUNNY” LE; and DIEU HO,
 7
                            Plaintiffs,
 8
           v.                                            C18-55 TSZ
 9
       REVEREND DR. MARTIN LUTHER                        MINUTE ORDER
10     KING, JR. COUNTY; and KING
       COUNTY DEPUTY SHERIFF CESAR
11     MOLINA,

12                          Defendants.

13
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
            (1)   Plaintiffs’ motion for reconsideration, docket no. 200, is DENIED.
15
            (2)    Pursuant to Paragraph 2 of the Minute Order entered February 13, 2019,
16 docket no. 63, the parties are DIRECTED to file, by 9:00 a.m. on June 4, 2019, an exhibit
   list in table format. The parties shall also send a Word version of the exhibit list as an
17 attachment to an email directed to zillyorders@wawd.uscourts.gov.

18          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 31st day of May, 2019.
20
                                                     William M. McCool
21
                                                     Clerk
22
                                                     s/Karen Dews
                                                     Deputy Clerk
23

     MINUTE ORDER - 1
